Case 2:18-cv-01481-DDP-JEM Document 181-2 Filed 09/16/19 Page 1 of 4 Page ID
                                #:11797



  1 BROWNE GEORGE ROSS LLP
    Keith J. Wesley (State Bar No. 229276)
  2  kwesley@bgrfirm.com
    Lori Sambol Brody (State Bar No. 150545)
  3  lbrody@bgrfirm.com
    Matthew L. Venezia (State Bar No. 313812)
  4   mvenezia@bgrfirm.com
    2121 Avenue of the Stars, Suite 2800
  5 Los Angeles, California 90067
    Telephone: (310) 274-7100
  6 Facsimile: (310) 275-5697
  7 Attorneys for Plaintiff and Counterdefendant
    Ironhawk Technologies, Inc.
  8
  9                          UNITED STATES DISTRICT COURT
 10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11
 12 IRONHAWK TECHNOLOGIES, INC.,                  Case No. 2:18-cv-01481-DDP-JEM
    a Delaware Corporation,
 13
                 Plaintiff and                    DECLARATION OF MATTEW L.
 14                                               VENEZIA IN SUPPORT OF
                 Counterdefendant,
 15                                               MOTION IN LIMINE NO. 1
          vs.                                     CONCERNING UNRELATED USES
 16                                               OF SMARTSYNC
    DROPBOX, INC., a Delaware
 17 corporation,
 18                                               Judge: Hon. Dean D. Pregerson
                 Defendant and                    Trial Date: October 22, 2019
 19              Counterclaimant.                 Final Pre-Trial Conf. : October 7, 2019
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1339613.1

         DECLARATION OF MATTEW L. VENEZIA IN SUPPORT OF MOTION IN LIMINE NO. 1 CONCERNING
                                UNRELATED USES OF SMARTSYNC
Case 2:18-cv-01481-DDP-JEM Document 181-2 Filed 09/16/19 Page 2 of 4 Page ID
                                #:11798



  1                         DECLARATION OF MATTHEW L. VENEZIA
  2               I, Matthew L. Venezia, declare and state as follows:
  3               1.    I am an attorney at law, duly admitted to practice before this Court and
  4 all courts of the State of California. I am an associate with Browne George
  5 Ross LLP, counsel of record for Plaintiff and Counterdefendant Ironhawk
  6 Technologies, Inc. (“Ironhawk”) in this matter. I have firsthand, personal knowledge
  7 of the facts set forth below and if called as a witness could competently testify
  8 thereto.
  9               2.    As counsel for Ironhawk, I am familiar with the history of the
 10 discovery proceedings in this manner, and am further privy to the witness list and
 11 exhibits for the Joint Exhibit List that have been provided by Dropbox, Inc.
 12 (“Dropbox”). Dropbox has not served discovery requests to, deposed any
 13 representatives from, nor identified any witnesses on its witness list from any of the
 14 purported third-party users of “smart sync” identified in the exhibits included by
 15 Dropbox in the Joint Exhibit List.
 16               Executed this 16th day of September 2019, at Los Angeles, California.
 17               I declare under penalty of perjury under the laws of the United States of
 18 America that the foregoing is true and correct.
 19
 20
 21                                                   Matthew L. Venezia
 22
 23
 24
 25
 26
 27
 28
      1339613.1
                                                     -1-
         DECLARATION OF MATTEW L. VENEZIA IN SUPPORT OF MOTION IN LIMINE NO. 1 CONCERNING
                                UNRELATED USES OF SMARTSYNC
Case 2:18-cv-01481-DDP-JEM Document 181-2 Filed 09/16/19 Page 3 of 4 Page ID
                                #:11799



  1                                   CERTIFICATE OF SERVICE
  2               I hereby certify that on this 16th day of September, 2019, I electronically filed
  3 the DECLARATION OF MATTEW L. VENEZIA IN SUPPORT OF
  4 MOTION IN LIMINE NO. 1 CONCERNING UNRELATED USES OF
  5 SMARTSYNC with the Clerk of the Court using the CM/ECF system which will
  6 send notification of such filing to the following:
  7                                          SERVICE LIST
  8                         Ironhawk Technologies, Inc. vs. Dropbox, Inc.
                          USDC CD CA Case No. 2:18-cv-01481-DDP(JEMx)
  9
 10     Jennifer Lee Taylor                                   Attorneys for Defendant and
        Sabrina A. Larson                                     Counterclaimant
 11     Esther Kim Chang                                      Dropbox, Inc.
        Nicolas T. Herrera
 12     Joyce Liou
        MORRISON & FOERSTER LLP
 13     425 Market Street
        San Francisco, California 94105
 14     Telephone: 415.268.7000
        Facsimile: 415.268.7522
 15     Email:       jtaylor@mofo.com
              slarson@mofo.com
 16           echang@mofo.com
              nherrera@mofo.com
 17           jliou@mofo.com
              Dropbox_MoFo@mofo.com
 18
 19     Wendy J. Ray
        MORRISON & FOERSTER LLP
 20     707 Wilshire Boulevard
        Los Angeles, California 90017
 21     Telephone: 213.892.5200
        Facsimile: 213.892.5454
 22     Email:      wray@mofo.com
 23
        Nicholas Ham                                          Attorney for Third Parties
 24     MORRISON & FOERSTER LLP
        755 Page Mill Road
 25     Palo Alto, California 94304
        Telephone: 650.813.5600
 26     Facsimile: 650.494.0792
        E-mail:     nham@mofo.com
 27
 28
      1339613.1
                                                     -2-
         DECLARATION OF MATTEW L. VENEZIA IN SUPPORT OF MOTION IN LIMINE NO. 1 CONCERNING
                                UNRELATED USES OF SMARTSYNC
Case 2:18-cv-01481-DDP-JEM Document 181-2 Filed 09/16/19 Page 4 of 4 Page ID
                                #:11800



  1     Jeffrey M. Davidson                            Attorneys for Defendant and
        Matthew Q. Verdin                              Counterclaimant
  2     Rebecca A. Jacobs                              Dropbox, Inc.
        Clara J. Shin
  3     COVINGTON & BURLING LLP
        415 Mission Street, Suite 5400
  4     San Francisco, California 94105
        Telephone: 415-591-6000
  5     Facsimile: 415-591-6091
        E-mail:      jdavidson@cov.com
  6                  rjacobs@cov.com
                     cshin@cov.com
  7                  mverdin@cov.com
  8
  9
 10
 11                                            Andrea A. Augustine
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1339613.1
                                               -3-
         DECLARATION OF MATTEW L. VENEZIA IN SUPPORT OF MOTION IN LIMINE NO. 1 CONCERNING
                                UNRELATED USES OF SMARTSYNC
